[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                              FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                               ________________________ ELEVENTH CIRCUIT
                                                                       MARCH 30, 2011
                                      No. 10-12878                       JOHN LEY
                                  Non-Argument Calendar                    CLERK
                                ________________________

                                  Agency No. A078-588-555


PEDRO ANTONIO SALINAS,

lllllllllllllllllllll                                                           Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                         Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (March 30, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Pedro Antonio Salinas, a native and citizen of Colombia, seeks review of
the Board of Immigration Appeals’ final order affirming an Immigration Judge’s

order of removal. Salinas contends that the BIA erred when it found that he had

failed to establish eligibility for asylum and withholding of removal.

                                         I.

      Before coming to the United States Salinas lived in Bogota, Colombia. At

that time he worked as a van driver. He was also a member of the Colombian

Liberal Party.

      In August of 1999 he was hired to transport two passengers using his van.

After he picked them up they identified themselves as members of the

Revolutionary Armed Forces of Colombia (FARC). At gunpoint the FARC

members forced Salinas to take them to the outskirts of the city and told him that

he had to meet with a FARC commander. Salinas begged for his life and agreed to

follow their orders.

      After they arrived Salinas was removed from the van and taken to meet the

commander. Salinas was also searched by FARC members and they realized his

political affiliation based on a Liberal Party membership card that they found in

his wallet. The commander told Salinas that he needed to help the FARC “[t]he

same way [he] help[ed] the Liberal Party” and told him to transport various

weapons and army uniforms for the FARC. Although Salinas at first refused to

                                         2
transport the weapons and uniforms, he agreed to do so after the commander

grabbed him by the neck and threatened him. He was then taken to another

location where his van was filled with weapons and uniforms, which he

transported back to the commander. He was then released, but he was warned that

if he told the police what had happened, “he would be killed.”

      Two weeks later a friend of Salinas’ was found dead on the side of the road

with a bullet through is head. His body was found near the location where Salinas

had met with the commander. There were conflicting rumors about the motive for

the killing—some said he was killed by the Colombian Army for cooperating with

the FARC and some said that he was killed by the FARC for being an informant of

the Colombian Army. Salinas was afraid of what the FARC might do to him so he

contacted a friend of his in the Colombian Army and told his friend what he had

done for the FARC. Salinas, scared for his life, then decided to flee to the United

States. He later learned that the Colombian Army used his information to raid a

FARC building that was used as a munitions factory.

      On October 18, 1999 Salinas was admitted into the United States as a

tourist. On October 12, 2000 he filed an application for asylum, withholding of

removal, and protection under the Convention Against Torture. After an interview

with an asylum officer, on May 6, 2002 Salinas was charged with removability

                                         3
under 8 U.S.C. 1227(a)(1)(B) as an alien who overstayed his visa. Salinas

conceded removability, but sought relief based on the threats he had received from

the FARC when he was in Colombia.

      The IJ held a removal hearing on March 13, 2007 and Salinas testified to the

facts set forth above. Although the IJ found Salinas to be credible, he concluded

that Salinas had not been persecuted based on a protected ground because Salinas

had not been injured when he was picked up by the FARC. Instead, he was

“merely forced to engage in a criminal act.” Further, the IJ found that Salinas was

not in a protected class because he was kidnaped so that the FARC could use his

van, and “individuals who have cars and are drivers” are not a protected group.

      The IJ determined, however, that Salinas was eligible for asylum because he

had a well-founded fear of future persecution. The IJ explained that “[Salinas,] by

becoming a government informant and informing his Army friend suddenly

changed his position and created a new social group, that of individuals who have

informed on activities of [the FARC].” He then found that there was significant

evidence that Salinas was likely to be persecuted based on his “informant status” if

he returned to Colombia.

      The government appealed the IJ’s decision to the BIA, arguing that Salinas

had failed to establish a well-founded fear of future persecution based on a

                                         4
protected status. Salinas asked the BIA to summarily affirm the IJ’s ruling, and he

did not challenge the IJ’s determination that he failed to establish past persecution

based on a protected ground. On April 14, 2009 the BIA ruled in favor of the

government, explaining that:

      Given the voluntary nature of the decision to serve as a government
      informant, the lack of social visibility of the members of the purported
      social group, and the indications in the record that the FARC retaliates
      against anyone perceived to have interfered with its operations, we
      conclude that the respondent has not demonstrated that “individuals who
      have informed on activities of the guerilla members” constitute a
      “particular social group” as the term is used in the definition of a
      “refugee” in section 101(a)(42)(A) of the Act.

The BIA vacated the IJ’s order granting asylum and remanded the case to allow

Salinas to apply for a voluntary departure, and if he chose not to, for the IJ to order

removal.

      Salinas petitioned this Court for review of that decision. We sua sponte

dismissed the petition for lack of jurisdiction because the BIA’s order was not a

final order of removal. Salinas v. United States Att’y Gen., No. 09-12461-E (11th

Cir. June 19, 2009).

      On July 29, 2009 a second removal hearing was held before the IJ and

Salinas said that he did not want to seek a voluntary departure or protection under

the Convention Against Torture. Then, based on the BIA’s decision, the IJ denied



                                           5
Salinas’ applications for asylum and withholding of removal and ordered that he

be removed to Colombia.

      Salinas appealed that order to the BIA. He argued that the BIA erred in its

earlier decision because he had proven that he had a well-founded fear of future

persecution based on his status as an informant, which entitles him to refugee

status. On May 25, 2010 the BIA dismissed the appeal, noting that Salinas’

“arguments are actually directed at the Board’s vacation of the asylum grant, . . .

[which] is a matter for a petition of review.” This appeal followed.

                                         II.

      “To the extent that the BIA’s decision was based on a legal determination,

review is de novo. However . . . de novo review of the BIA’s interpretation is

informed by the principle of deference articulated in Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778 (1984).”

Castillo-Arias v. United States Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006)

(alterations and quotation omitted).

      “To be eligible for asylum, the applicant bears the burden of proving

statutory ‘refugee’ status.” Chen v. United States Att’y Gen, 463 F.3d 1228, 1231

(11th Cir. 2006). “That is, the alien must, with specific and credible evidence,

establish (1) past persecution on account of race, religion, nationality, membership

                                          6
in a particular social group, or political opinion; or (2) a well-founded fear of

future persecution on account of a statutorily-protected ground.” Id. In Castillo-

Arias we held that the BIA’s determination that noncriminal informants do not

constitute a statutorily-protected group for refugee status was reasonable given

Chevron deference. Castillo-Arias, 446 F.3d at 1199.

                                         III.

      Salinas contends that the BIA erred when it found that he was not entitled to

relief because of his well-founded fear of future persecution on account of his

status as an informant. He specifically argues that it was “eminently reasonable”

for “a man who provided information to the Colombian Army which results in

[the] successful attack on a FARC base to conclude that he has been branded an

enemy for his activities” and that as an informant the FARC “imputed to him . . .

an ideology opposite to theirs.” Although we agree that it is reasonable for

Salinas to fear persecution from the FARC because as an informant for the

Colombian Army he was branded as an enemy, the BIA also reasonably found that

being an informant is not a statutorily-protected ground that allows him to obtain

refugee status. See Castillo-Arias, 446 F.3d at 1195, 1199 (upholding as

reasonable the BIA’s interpretation that “informants” are not a protected group

“because there is no evidence that the [organization] would treat [informants] any

                                           7
differently from any other person the cartel perceived to have interfered with its

activities.”). Because Salinas did not meet the standard of proof for asylum relief

he also cannot meet the higher standard for eligibility for withholding of removal.

See Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1232–33 (11th Cir.

2005).

      PETITION DENIED.




                                          8